Citation Nr: 1713886	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  11-11 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for a bilateral shoulder disability.

3.  Entitlement to service connection for a bilateral knee disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Yacoub, Associate Counsel



INTRODUCTION

The Veteran had active service in the United States Marine Corps (USMC) from October 1974 to March 1981 and December 1982 to December 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In his April 2011 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge by live videoconference.  In April 2015, the Veteran withdrew his request for a live videoconference hearing.  

This case was previously before the Board in April 2016, at which time the issues currently on appeal were remanded for additional development.  The case has now been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  Hepatitis C is not etiologically related to the Veteran's active service.

2.  A bilateral shoulder disability is not etiologically related to the Veteran's active service and arthritis of the shoulders was not present within one year of his separation from such service.

3.  A bilateral knee disability is not etiologically related to the Veteran's active service and arthritis of the knees was not present within one year of his separation from such service.  


CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016). 

2.  A bilateral shoulder disability was not incurred in or aggravated by active service and the incurrence or aggravation of bilateral shoulder arthritis during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016). 

3.  A bilateral knee disability was not incurred in or aggravated by active service, and the incurrence or aggravation of bilateral knee arthritis during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  As part of the notice, VA must specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds that the Veteran was provided adequate notice in response to his claim.  The record shows that in the May 2010 rating decision, the Veteran was advised of the specifics as to what the evidence must show to prove service connection for his disabilities.  In a December 2009 letter, the Veteran was advised of the respective duties of VA and the claimant in obtaining evidence and was provided with appropriate notice with respect to the disability rating and effective date elements of his claim.  

The Board also finds that the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service treatment records (STRs) are on file, VA Medical Center treatment notes have been obtained, and the Veteran has been afforded appropriate VA examinations.  

The Board acknowledges that a VA medical examination or medical opinion has not been obtained in response to the claims of entitlement to service connection for bilateral shoulder and knee disabilities.  VA is obliged to provide a VA examination or obtain a medical opinion when: (1) there is competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability), (2) there is evidence establishing that the Veteran suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period, (3) the evidence indicates that the current disability or symptoms may be associated with service or with another service-connected disability, and (4) there is not sufficient medical evidence to make a decision.  38 C.F.R. § 3.159 (c)(4) (2016); Charles v. Principi, 16 Vet. App. 370 (2002).

There is no competent evidence of record indicating that the Veteran has a shoulder or knee disability related to active service.  Therefore, the Board finds that the medical evidence currently of record is sufficient to decide the claim and no VA examination or medical opinion is warranted.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence. 

Legal Criteria 

Service connection may be granted for a current disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).  

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests arthritis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

The disease entity for which service connection is sought must be chronic and not acute and transitory in nature. For the showing of chronic disease in service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic. For certain chronic diseases set forth in 38 C.F.R. § 3.309 (a) continuity of symptoms is required when the condition noted in service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. §§ 3.303 (b), 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).  

Analysis

Entitlement to Service Connection for Hepatitis C

The Veteran has asserted that he contracted hepatitis C during active service as a result of high risk sexual activity between the years of 1976-1978, and that specifically, he had it while hospitalized at Camp Pendleton for alcohol abuse treatment. 

STRs of record are silent for treatment or a diagnosis of hepatitis C while the Veteran was in active service.  STRs obtained from Camp Pendleton show that he was diagnosed with multiple STDs while in service; however, no diagnosis of hepatitis C was noted. 

Post-service private outpatient treatment records show that in January 2008, the Veteran was diagnosed with hepatitis C.  In November 2008, private treatment records indicate that the Veteran reported a 32 year history of heroin dependence and intravenous drug use.  The Veteran reported using intravenous drugs at the time of his diagnosis with hepatitis C in 2008 and tested positive for methamphetamines, cocaine, and other drugs in September, October, and November 2008, and again in January 2009. 

A June 2009 medical record from a private treatment provider recorded the Veteran as reporting having hepatitis C since 1994.  The examiner noted that the Veteran did not report any tattoos or blood transfusions, but that he did admit to regular intravenous drug use.  Neither the private, nor VA post-service treatment records indicate that a medical provider suggested the Veteran's hepatitis C was etiologically related to active service, to include the reported high risk sexual activity engaged in during that time.

Medical evidence of record indicates that the Veteran completed a 48 week hepatitis C treatment which he concluded in July 2010.  No symptoms were noted as present since completing that medication, and the Veteran reported abstaining from drugs since 2008.  Medication was no longer required after that date, no symptoms attributable to chronic liver disease were found, no incapacitating episodes were noted, and no cirrhosis or liver disease was found. 

At a November 2015 VA examination, the examiner noted that the Veteran had a long history of IV drug use until at least 2008 when he was diagnosed with hepatitis C.  By his own admission, the Veteran was using IV drugs at the time of his diagnosis.  After an examination of the Veteran and review of the claims file, the examiner opined that hepatitis C was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In this regard, the examiner noted that while the Veteran had high sexual risk factors for genital and sexually transmitted diseases while in service, the most common transmission of the hepatitis C virus was through blood transfusion or IV drug injections.  The examiner noted that there was no indication from the record that the Veteran had engaged in IV drug use during service and noted that the Veteran did in fact have a long history of IV drug use subsequent to his separation from active service.  As a result, the examiner felt it was more likely that the Veteran contracted hepatitis C through post-service IV drug use rather than his reported in-service high risk sexual activity.   

The Board finds that the November 2015 VA examination and opinion is adequate because the examiner thoroughly reviewed the claims file and discussed the relevant evidence, considered the contentions of the Veteran, considered general medical knowledge, and provided a thorough supporting rationale for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

While laypersons are competent to report the presence of observable symptoms, the Veteran is not competent to provide an opinion regarding the etiology of hepatitis C or to relate hepatitis C to service.  A medical opinion of that nature requires medical testing and medical expertise that is outside the common knowledge of a layperson.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran is not competent to provide an opinion.  Further, there is no medical evidence of record to support the Veteran's statements that he received a diagnosis of hepatitis C in service due to his high risk sexual activity.  On the contrary, while other sexually transmitted diseases are noted, hepatitis C is glaringly absent.  

Furthermore, by the Veteran's own contentions as noted in medical records, he reports contracting hepatitis C in 1994.  While there is no medical evidence corroborating that statement until 2008, in the best case scenario, the Veteran contracted the disease approximately 10 years after service.  Additionally, by his own admission and corroborated by the medical evidence, the Veteran was an intravenous drug user for over 30 years including up until the date of the documented 2008 diagnosis.  Therefore, the Board is unable to find the statements of the Veteran credible.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

In sum, the STRs are silent for a diagnosis of hepatitis C and provide no indication that the Veteran contracted the disease during active service.  The November 2015 VA examiner has competently opined that the Veteran's diagnosis of hepatitis C was not etiologically related to active service, to include due to high risk sexual activity.  The medical opinion and records are the most probative evidence of records, and the Veteran has not submitted any contrary competent evidence.  

To the extent that the Veteran claims that hepatitis C is due to IV drug use that began while he was in active service, the Board notes that no compensation shall be paid if a disability is the result of the Veteran's willful misconduct or the abuse of alcohol or drugs.  38 U.S.C.A. §§ 1110, 1131 (West 2014).

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for hepatitis C is not warranted.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Entitlement to Service Connection for a Bilateral Shoulder Disability

The Veteran has asserted that he sustained injuries of both of his shoulders from activities in active service, but has not reported any specific trauma or injury. 

STRs are silent for any complaints of, or treatment for, a shoulder disability while the Veteran was in active service.  There is no indication from the STRs, contrary to the Veteran's reports, that he engaged in any activities which did or could have strained his shoulders.  On three separate reports of medical history from August 1974, February 1976, and October 1977; the Veteran denied any history or current symptoms related to his upper extremities and they were marked as clinically normal upon examination.  

Private treatment notes from April 2008 showed the Veteran's shoulders and back were normal and that the Veteran had full range of motion of his shoulders.  

Private treatment records from February 2009 show that the Veteran reported for a study after experiencing pain in lifting for approximately one month.  His shoulder was examined and a chest X-ray was compared against a separate imaging study from June 2008, which showed no change between the two images.  The coracoclavicular and acromioclavicular distances were found to be normal.  The examiner noted that there were mild degenerative changes, but that they had not deteriorated further compared to the Veteran's last imaging study.  The examiner noted that the Veteran had normal bony alignment, no fracture or soft tissue swelling, and no osseous abnormality.  The examiner diagnosed degenerative joint disease (DJD) in the left shoulder.

Another examination in August 2009 showed a positive diagnosis for DJD of the right shoulder as well.  Full shoulder range of motion was again noted, and absent pedal pulses with no notation of clubbing cyanosis or edema.  

Private medical treatment notes from September 2015 once again showed an magnetic resonance imaging scan (MRI) of the neck after the Veteran complained of pain when reaching upwards or lifting, reporting pain which radiated own his left arm.  The Veteran reported that he worked as a construction worker and a lumber mover for many years.  

Also of record are extensive treatment records that show the Veteran receives relatively regular treatment for a variety of disabilities.  However, there is no evidence contained within the treatment records that suggests that any of his treatment providers have related his shoulder disabilities to his active service.  

The Board notes that the Veteran's bilateral shoulder arthritis was not diagnosed until February and August 2009, many years after the Veteran's 1985 separation from active service.  Therefore, service connection pursuant to the chronic disease presumptions for arthritis is not warranted.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  However, what remains for consideration is whether the Veteran's bilateral shoulder arthritis is otherwise related to his active service.  

The Veteran has submitted no competent evidence of record to link his bilateral shoulder disability to his active service.  The only contention made by the Veteran was on his substantive appeal where he stated that "my osteoarthritis is a result of my activities I did during my military service."  The Veteran has not suggested that he underwent any trauma or even partook in any specific activity which may have caused his osteoarthritis over twenty years after his separation from service.  None of the examiners who have extensively examined the Veteran have suggested that it was due to any activity in his active service.  

The Board notes that lay persons are competent to provide opinions on some medical issues.  However, in this case, the question of whether the disability was caused by active service falls outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran is not competent to link the injury to any unspecified activity or provide an opinion on that issue.  The evidence of record does not include any competent evidence showing that it is at least as likely as not that the Veteran's bilateral shoulder disability is related to service.  The evidence is also against a finding of continuity of symptomatology as symptoms were not found on separation examination and treatment began many years after service.  

The Board finds that the Veteran's bilateral shoulder disability is not shown to be directly related to active service.  Arthritis in his shoulders was not shown within one year of separation from active service.  Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for a bilateral shoulder disability and the claim is not warranted.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Entitlement to Service Connection for a Bilateral Knee Disability 

The Veteran has asserted that he has a bilateral knee disability as a result of his active service.  The Veteran has not listed any specific injury or trauma which caused his bilateral knee disability, but specifically asserts that he first experienced knee pain while in service.  

STRs are silent for complaints of, or treatment for, a bilateral knee disability while the Veteran was in active service.  The Veteran's STRs did note complaints of pain of his medial right peroneus longus in September 1975 for three days, but he specifically denied any specific trauma.  He complained of pain upon flexion, but the examiner did not find any edema and noted normal flexion and extension.  STRs indicate the Veteran did return in October 1975 for follow-up, at which time, the Veteran reported pain on weight bearing.  The examiner diagnosed muscle strain.

STRs show that in August 1974, February 1976, October 1977, and December 1985 reports of physical examination, the Veteran specifically denied lower extremity pain and the examiners found his lower extremities to be clinically normal upon physical examination.  Further, at that time, the Veteran specifically responded "no" on the Report of Medical History to the question of whether he experienced symptoms of a trick or locked knee.  There is no other indication from the examination reports that the Veteran was found to have symptoms, to include pain, consistent with bilateral knee disability at that time.  Therefore, the Board finds that the Veteran's diagnosed muscle strain fully resolved, without residual, prior to his separation from active service.

A review of the post-service medical evidence of record shows that the Veteran had an X-ray in June 2008 at a private treatment facility which showed degenerative joint disease in both knees.  The examiner noted bilateral degenerative changes, greater on the left than right.  It was noted that the Veteran could sit, stand, and walk at least 20 blocks; could carry ten pounds; had fair balance; could climb stairs; but, could not bend and squat as well.  The examiner noted that the Veteran had limited motion on his knees and that some crepitus could be felt in the right knee.  

Another treatment record from September 2009 showed that the Veteran took medication for his bilateral knee disability.  Knee extension and flexion was noted to be a 5/5 at a November 2015 VA examination. 

The Board notes that the Veteran's bilateral knee arthritis was not diagnosed until June 2008, many years after the Veteran's 1985 separation from active service.  Therefore, service connection pursuant to the chronic disease presumptions for arthritis is not warranted.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  However, what remains for consideration is whether the Veteran's bilateral knee arthritis is otherwise related to his active service.  

The Veteran has submitted no competent evidence of record to link his bilateral knee disability to his active service.  The only contention made by the Veteran was in his substantive appeal where he stated that "my osteoarthritis is a result of my activities I did during my active service."  The Veteran has not suggested that he underwent any trauma or even partook in any specific activity which may have caused his osteoarthritis over twenty years after his separation from service.  None of the examiners who had extensively examined the Veteran suggested that it was due to any activity in his active service. 
 
The Board notes that lay persons are competent to provide opinions on some medical issues.  The Board also notes that the Veteran is generally competent to report when he first experienced symptoms of knee pain; however, in this case, the question of whether the disability was caused by active service falls outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran is not competent to link the current disability to any unspecified activity or provide an opinion on that issue.  The evidence of record does not include any competent evidence showing that it is at least as likely as not that the Veteran's bilateral knee disability is related to service.  The evidence is also against a finding of continuity of symptomatology as symptoms were not found on separation examination and treatment began many years after service.  

In weighing credibility, VA may consider interest, bias, inconsistent statements, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, and desire for monetary gain.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 133 (Fed. Cir. 2006).  The Board may not ignore a veteran's testimony simply because he is an interested party and stands to gain monetary benefits.  However, personal interest may affect the credibility of the evidence.  Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).

Here, the Board finds that the Veteran has not made any assertions concerning his knee disability except to state that it was a result of his active service.  The Veteran did not specify an injury or activity that he believes caused the arthritis.  Therefore, the Board does not assign much probative weight to the Veteran's statements.  The Board notes that the Veteran did complain of leg pain in service, but as he denied knee pain upon separation, the evidence suggests the leg strain had fully resolved before separation from service.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for a bilateral knee disability is not warranted.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski,  1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for Hepatitis C is denied.

Entitlement to service connection a bilateral shoulder disability is denied.

Entitlement to service connection for a bilateral knee disability is denied. 



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


